PER CURIAM:
Petitioner Joseph T. Hall, appearing pro se, an inmate of the Montana State Prison, has filed herein a petition for writ of mandamus.
In the petition he alleges that he mailed a habeas corpus petition to the Clerk of the District Court of Powell County, Montana, on October 31, 1967; his petition here is subscribed and sworn to on October 31, 1967. Yet he alleges that the district court has had sufficient time to consider his habeas corpus petition and has not done so. There is no specific time for consideration of a habeas corpus petition and we are not inclined to require a district court to proceed to an immediate consid*321eration of a petition, in view of the many duties incumbent upon the judge thereof.
We suggest to petitioner that he consult the Montana Defender Project and we are certain that they will check into the matter for him and properly present his contentions, if they be meritorious.
For these reasons the petition is denied and this proceeding is ordered dismissed.